ER CuRI~.  Special Judge, Jack L. Lessenberry, filed his Findings of Fact and Conclusions of Law and Recommendation of Sanctions on May 22, 2006. See Section 13 of the Procedures Regulating Professional Conduct. The parties now must file briefs. Section 13D. We request the Supreme Court Clerk to set briefing schedules for the respective parties. Moreover, we bring to the parties’ attention our most recent case of Ligon v. Newman, 365 Ark. 510, 231 S.W.3d 662 (2006), for whatever relevance it may have in this appeal. See also Ligon v. Newman, 361 Ark. 354, 206 S.W.3d 826 (2005) (per curiam).